DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3, 6, 10-14 and 17 are cancelled. Claim 15 is amended. Claim 1 is an independent claim. Claims 1, 2, 4-5, 7-9, 15, 16, 18 and 19 are currently examined on the merits.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shuji Yoshizaki on 05/02/2022.
The application has been amended as follows:

[Claim 1] (Currently amended)
A method for producing a graphene precursor on a substrate made of 4H-SiC 
providing [[a]] the substrate made of 4H-SiC, the substrate made of 4H-SiC having steps comprising a first step, a second step and a third step, each of the steps having an upper surface with a terrace width, a step height from the first step to the second step being the same as the step height from the second step to the third step, the terrace width of the first step, the second step and the third step being the same, each of the steps comprising:
a first molecular layer having the upper surface, the first molecular layer having a first stepped structure whose C atom has two dangling bonds;
a second molecular layer below the first molecular layer, the second molecular layer having a second stepped structure whose C atom has two dangling bonds;
a third molecular layer below the second molecular layer, the third molecular layer having a third stepped structure whose C atom has one dangling bond; and
a fourth molecular layer below the third molecular layer, the fourth molecular layer having a fourth stepped structure whose C atom has one dangling bond,
heating the substrate made of 4H-SiC to sublimate Si atoms from the first molecular layer in each of the steps to form the graphene precursor on the first molecular layer in each of the steps; and
stopping the heating before the graphene precursor on the first molecular layer in each of the steps becomes graphene, thereby producing the graphene precursor on the 4H-SiC substrate.

[Claim 2] (Currently amended)
The method for producing a graphene precursor on a substrate made of 4H-SiC 
the substrate made of 4H-SiC is provided with an off-angle relative to <1-100> direction. 

[Claim 4] (Currently amended)

The method for producing a graphene precursor on a substrate made of 4H-SiC 
an etching process performed prior to sublimating the Si atoms by heating the substrate made of 4H-SiC under a Si vapor pressure. 

[Claim 5] (Currently amended)
The method for producing a graphene precursor on a substrate made of 4H-SiC 
the etching process is performed under a predetermined treatment condition including at least a heating temperature and an etching rate. 

[Claim 7] (Currently amended)
The method for producing a graphene precursor on a substrate made of 4H-SiC 
the substrate made of 4H-SiC is heated to sublimate the Si atoms at 1400°C or more and 2000°C or less. 

[Claim 8] (Currently amended)
The method for producing a graphene precursor on a substrate made of 4H-SiC 
the substrate made of 4H-SiC is heated to sublimate the Si atoms at 1550°C or more and 1650°C or less. 

[Claim 9] (Currently amended)
The method for producing a graphene precursor on a substrate made of 4H-SiC 
the substrate made of 4H-SiC is heated to sublimate the Si atoms in a treatment container having at least its inner surface made of pyrolytic carbon. 

 [Claim 15] (Currently amended)
The method for producing a graphene precursor on a substrate made of 4H-SiC 
the etching process is performed by adjusting at least an etching rate of 1 um/min or more and a heating temperature of 1400°C to 2000°C

[Claim 16] (Currently amended)
The method for producing a graphene precursor on a substrate made of 4H-SiC 

[Claim 18] (Currently amended) The method for producing a graphene precursor on a substrate made of 4H-SiC  when viewed in a thickness direction, the graphene precursor consisting of C atoms in which one out of every three C atoms of the graphene precursor is connected to a Si atom of the second molecular layer, wherein a thickness of the graphene precursor in the thickness direction is equal to a thickness of one C atom.

[Claim 19] (Currently amended) The method for producing a graphene precursor on a substrate made of 4H-SiC 

Allowable Claims
Claims 1, 2, 4, 5, 7-9, 15, 16, 18 and 19 are allowed
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Riedl et al (Physical Review B 76, 245406, 2007) teaches a method for producing a graphene precursor on a substrate made of 4H-SiC, but does not teach, disclose or reasonably suggest that “providing the substrate made of 4H-SiC, the substrate made of 4H-SiC having steps comprising a first step, a second step and a third step, each of the steps having an upper surface with a terrace width, a step height from the first step to the second step being the same as the step height from the second step to the third step, the terrace width of the first step, the second step and the third step being the same, each of the steps comprising a first molecular layer having the upper surface, the first molecular layer having a first stepped structure whose C atom has two dangling bonds; a second molecular layer below the first molecular layer, the second molecular layer having a second stepped structure whose C atom has two dangling bonds; a third molecular layer below the second molecular layer, the third molecular layer having a third stepped structure whose C atom has one dangling bond; and a fourth molecular layer below the third molecular layer, the fourth molecular layer having a fourth stepped structure whose C atom has one dangling bond” as recited in claim 1. Claims 2, 4, 5, 7-9, 15, 16, 18 and 19 are allowable because of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714